EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Brandon C. Stallman (Reg. No. 46,468) on 6/03/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claim 1 as follows:
--1.    (Currently Amended) An interleaved acquisition system for acquiring a high bandwidth input signal, comprising a first acquisition and quantizer circuit, a second acquisition and quantizer circuit, and a trigger circuit,


said second acquisition and quantizer circuit being configured to receive a second interleaved digitized input signal, said second acquisition and quantizer circuit being configured to acquire said second interleaved digitized input signal, said second acquisition and quantizer circuit being configured to quantize said second interleaved digitized input signal, and said second acquisition and quantizer circuit being configured to output a second quantized interleaved digitized input signal; and
said trigger circuit being configured to receive said first quantized interleaved digitized input signal from said first acquisition and quantizer circuit, said trigger circuit being configured to receive said second quantized interleaved digitized input signal from said second acquisition and quantizer circuit, said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal being directly forwarded to said trigger circuit in parallel, and
said trigger circuit being configured to de-interleave said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, said trigger circuit being configured to combine directly said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1, 3-12 and 14-17 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 5/19/2021, with respect to the rejection of claim 17 under 35 U.S.C. 112(b) or U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and finds the claims allowable because of the amendment filed on 5/19/ 2021. 

Applicant argues on page 9 of the remarks regarding the rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, that, “Claim 17 has been amended as suggested by the Examiner to address the issues raised in the Office Action. Accordingly, applicant respectfully requests withdrawal of the claim rejections.”

Applicant’s argument regarding the rejection of claim 1under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is persuasive because of the amendment filed on 5/19/2021. Therefore, the rejection of claim 17 has been withdrawn. Claim 17 is allowed.


5.	Applicant’s remarks/amendments filed on 5/19/2021, with respect to the rejection of claims 1 and 9-12 under 35 U.S.C. 102(a)(1) as allegedly being anticipated by Martin (US 20130060527 A1) have been fully considered and finds the claims allowable with the examiner’s amendments dated on 6/04/2021. 

Applicant argues on page 9 of the remarks regarding the rejection of claim 1 under 35 U.S.C. 102(a) (1) as allegedly being anticipated by Martin (US 20130060527 A1), that, “Martin fails to disclose or fairly suggest such a combination of features of amended Claim 1, including the feature according to which "said trigger circuit being configured to combine said quantized input signals, thereby generating a de-interleaved quantized digitized input signal based on said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal," applicant believes that Claims 1 and 9-11 are in condition for allowance.”

Applicant’s argument regarding the rejection of independent claim under 35 U.S.C. 102(a) (1) as allegedly being anticipated by Martin (US 20130060527 A1) is persuasive because of the examiner’s amendment on 6/04/2021, which overcomes the rejection of claim 1 as allegedly being anticipated by Martin. Therefore, the rejection of claim 1 has been withdrawn. Claim 1 is now allowed. 

Applicant argues on page 10 of the remarks regarding the rejection of claim 12 under 35 U.S.C. 102(a) (1) as allegedly being anticipated by Martin (US 20130060527 A1), that, “applicant has amended Claim 12 to clarify the method step of receiving a first interleaved digitized input signal via a first acquisition and quantizer circuit is "implemented on a first chip" and is amended to clarify the method step of receiving a second interleaved digitized input signal via a second acquisition and quantizer circuit is "implemented on a second chip."….
Accordingly, applicant believes that Claim 12 is also in condition for allowance. Withdrawal of the rejection to Claim 12 is respectfully requested.”

Applicant’s argument regarding the rejection of independent claim under 35 U.S.C. 102(a) (1) as allegedly being anticipated by Martin (US 20130060527 A1) is persuasive because of the amendment filed on 5/19/2021. Therefore, the rejection of claim 12 has been withdrawn. Claim 12 is now allowed. 

Claims 1, 3-12 and 14-17 are allowed in view of the applicant’s amendment filed 5/19/2021 and also with the Examiner’s amendment dated on 6/04/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

said trigger circuit being configured to de-interleave said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, 
said trigger circuit being configured to combine directly said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, 
thereby generating a de-interleaved quantized digitized input signal based on said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, and 
said trigger circuit being configured to detect an event in said de-interleaved quantized digitized input signal.

Martin (US 20130060527 A1) is regarded as the closest prior art to the invention of claim 1. Martin discloses, “Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system (Paragraph [0001] Line 1-3). FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system (Paragraph [0018] line 1-3). Each ADC 210 is connected to a distributed acquisition component such as 215 or 217. The ADCs 210 are configured to produce digitized samples of the signal under test (Paragraph [0018] Line 12-15). Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal (Paragraph [0018] Line 15-19). The acquisition DDC section 230 in each distributed acquisition component includes an interleaved numerically-controlled oscillator (NCO) 232 at the front-end to shift the desired and/or selected center frequency of the acquired span of interest to DC (Paragraph [0019] Line 1-5). RF trigger DDC section 235, 240 and digital  The DDC section 230 produces complex IQ data samples based on the digitized samples received from the ADCs 210. The RF trigger path (e.g., including 235 and/or 240) can tap data off the acquisition DDC section 230 (Paragraph [0021] Line 5-7). Some decimation can be performed by multiple distributed acquisition components in parallel, which reduces the sample rate required in each of the paths and in the inter-communication before recombining (Paragraph [0029] Line 16-19). Decimation of the data samples can be performed simultaneously and in parallel in the acquisition DDC 230 section and RF trigger DDC 235 section along each distributed acquisition path before being recombined (Paragraph [0026] Line 6-10). The filtered down-converted RF trigger data samples from each distributed acquisition component in the interleaved acquisition system 200 are recombined by de-interleaving and summing the partial terms together using summers 265 and inter-component communication section 225. In other words, the data samples are de-interleaved and summed across all distributed acquisition components (e.g., 215 and 217) in the interleaved acquisition system in real-time. Complex IQ data samples are exchanged between the distributed acquisition components using the inter-component communication section 225. Data is exchanged between the distributed acquisition components at the final decimated sample rate of the data used for RF triggering (Paragraph [0027] Line 1-11). The digital trigger 260 can cause a trigger event based on criteria associated with one or more of the amplitude/power, phase, frequency, I and/or Q waveforms 275, as well as combining it with any other trigger condition in the test and measurement instrument (Paragraph [0028] Line 12-16)”. However Martin does not teach said trigger circuit being configured to combine directly said first quantized interleaved digitized input signal and said second quantized interleaved digitized input said trigger circuit being configured to de-interleave said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, said trigger circuit being configured to combine directly said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, thereby generating a de-interleaved quantized digitized input signal based on said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, and said trigger circuit being configured to detect an event in said de-interleaved quantized digitized input signal” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference.


Claims 3-11 are allowed by virtue of their dependence from claim 1. 

Regarding claim 12, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

receiving a first interleaved digitized input signal via a first acquisition and quantizer circuit implemented on a first chip;
receiving a second interleaved digitized input signal via a second acquisition and quantizer circuit implemented on a second chip;
receiving, via a trigger circuit implemented on a separate chip with respect to the first chip and said second chip, 
said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, wherein said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal are directly forwarded to said trigger circuit in parallel


Martin (US 20130060527 A1) is regarded as the closest prior art to the invention of claim 12. Martin discloses, “Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system (Paragraph [0001] Line 1-3). FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system (Paragraph [0018] line 1-3). Each ADC 210 is connected to a distributed acquisition component such as 215 or 217. The ADCs 210 are configured to produce digitized samples of the signal under test (Paragraph [0018] Line 12-15). Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal (Paragraph [0018] Line 15-19). The acquisition DDC section 230 in each distributed acquisition component includes an interleaved numerically-controlled oscillator (NCO) 232 at the front-end to shift the desired and/or selected center frequency of the acquired span of interest to DC (Paragraph [0019] Line 1-5). RF trigger DDC section 235, 240 and digital trigger 260 as the trigger circuit) (Each distributed acquisition component can include a DDC section such as the RF trigger DDC section 235 (Paragraph [0023] Line 1-3). The DDC section  Some decimation can be performed by multiple distributed acquisition components in parallel, which reduces the sample rate required in each of the paths and in the inter-communication before recombining (Paragraph [0029] Line 16-19). Decimation of the data samples can be performed simultaneously and in parallel in the acquisition DDC 230 section and RF trigger DDC 235 section along each distributed acquisition path before being recombined (Paragraph [0026] Line 6-10). The filtered down-converted RF trigger data samples from each distributed acquisition component in the interleaved acquisition system 200 are recombined by de-interleaving and summing the partial terms together using summers 265 and inter-component communication section 225. In other words, the data samples are de-interleaved and summed across all distributed acquisition components (e.g., 215 and 217) in the interleaved acquisition system in real-time. Complex IQ data samples are exchanged between the distributed acquisition components using the inter-component communication section 225. Data is exchanged between the distributed acquisition components at the final decimated sample rate of the data used for RF triggering (Paragraph [0027] Line 1-11). The digital trigger 260 can cause a trigger event based on criteria associated with one or more of the amplitude/power, phase, frequency, I and/or Q waveforms 275, as well as combining it with any other trigger condition in the test and measurement instrument (Paragraph [0028] Line 12-16)”. However Martin does not teach that a first acquisition and quantizer circuit implemented on a first chip, a second acquisition and quantizer circuit implemented on a second chip and a trigger circuit implemented on a separate chip with respect to the first chip and said second chip. Therefore, the invention of Martin even if modified, does not alone or in combination with the receiving a first interleaved digitized input signal via a first acquisition and quantizer circuit implemented on a first chip; receiving a second interleaved digitized input signal via a second acquisition and quantizer circuit implemented on a second chip; receiving, via a trigger circuit implemented on a separate chip with respect to the first chip and said second chip, said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, wherein said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal are directly forwarded to said trigger circuit in parallel” and also in combination with all other elements in claim 12 distinguish the present invention from the prior art reference.

Claims 14-16 are allowed by virtue of their dependence from claim 12. 

Regarding claim 17, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

said first acquisition and quantizer circuit is implemented on a first chip and said second acquisition and quantizer circuit is implemented on a second chip; 
said trigger circuit being implemented on a separate chip with respect to said first acquisition and quantizer circuit and said second acquisition and quantizer circuit;
said trigger circuit being configured to combine said quantized input signals, thereby de-interleaving said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, 
said trigger circuit being configured to generate a de-interleaved quantized digitized input signal based on said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal…..
.
The most pertinent prior art of record to Martin (US 20130060527 A1), failed to specifically teach the invention as claimed. However, the invention of Martin, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “said first acquisition and quantizer circuit is implemented on a first chip and said second acquisition and quantizer circuit is implemented on a second chip; said trigger circuit being implemented on a separate chip with respect to said first acquisition and quantizer circuit and said second acquisition and quantizer circuit; said trigger circuit being configured to combine said quantized input signals, thereby de-interleaving said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, said trigger circuit being configured to generate a de-interleaved quantized digitized input signal based on said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal…..” and also in combination with all other elements in claim 17 distinguish the present invention from the prior art. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866